Exhibit 10.1        


SEVENTH AMENDMENT TO THE EMPLOYMENT AGREEMENT


THE SEVENTH AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is made,
effective as of July 13, 2019, by Ross Stores, Inc. (the “Company”) and Michael
Balmuth (the “Executive”). The Executive and the Company previously entered into
an Employment Agreement, effective June 1, 2012 (attached hereto) and amended
effective March 15, 2015, January 1, 2016, May 18, 2016, April 15, 2017, July 3,
2018 and November 23, 2018 and it is now the intention of the Executive and the
Company to amend the Employment Agreement as set forth below. Accordingly, the
Company and the Executive hereby agree as follows:


1.
Paragraph 1 of the Employment Agreement is hereby amended by deleting “May 31,
2020” and inserting “May 31, 2021” in place thereof.

2.
Paragraph 2 of the Employment Agreement is hereby amended to read as follows:

“Position and Duties. The Executive shall continue to serve as the Executive
Chairman of the Board through November 2019. From November 2019 through May 31,
2021 the Executive will serve as an employee of the Company and Chairman of the
Board, with the title of Chairman of the Board and Senior Advisor. In his role
as Senior Advisor, the Executive will: (i) be heavily involved in succession
planning at senior levels in all aspects of merchandising and operations; (ii)
advise on formulating and implementing long-term strategy; and (iii) be
available for consultation on other matters, as needed. During the term of his
employment, the Executive may engage in outside activities provided those
activities do not conflict with his duties and responsibilities hereunder, and
provided further that the Executive gives written notice to the Board of any
significant outside business activity in which he plans to become involved,
whether or not such activity is pursued for profit.”

3.
The first sentence in paragraph 4(a) of the Employment Agreement is hereby
deleted and the following sentence is inserted in place thereof:


“During the Executive’s employment, the Company shall pay the Executive a base
salary of not less than One Million One Hundred Seventy Five Thousand Dollars
($1,175,000) per annum through May 31, 2021.”
4.
Paragraph 4(c) of the Employment Agreement is hereby amended to read as follows:

“Bonus. During his employment, the Company shall continue to pay the Executive
an annual bonus in accordance with the terms of the existing bonus incentive
plan that covers the Executive (or any replacement plan of substantially
equivalent or greater value that may subsequently be established by the Board
and is in effect at the time for such action), provided however, that during his
employment as Executive Chairman and Chairman, such bonus shall be a target rate
of 130 percent of the base salary of the Executive, and otherwise determined in
accordance with such bonus incentive plan. Notwithstanding the foregoing, the
Executive’s target incentive annual bonus for the Company’s fiscal year
beginning in 2021 shall be 130% of his annualized base salary for such fiscal
year (i.e., without proration). “

5.
The third sentence of Paragraph 4(u) of the Employment Agreement is hereby
amended to read as follows:

“Notwithstanding anything in this Agreement or the PS Documents to the contrary,
unvested Common Shares attributable to the 2020 PS Grant shall become Vested
Common Shares as follows: 30% on March 19, 2021 and 70% on May 28, 2021,
provided the Executive remains employed by the Company through each respective
date, or 100% on the date the Executive is terminated Without Cause, if
earlier.”







--------------------------------------------------------------------------------

        


6.
Paragraph 4 of the Employment Agreement is hereby amended by adding new
subsection (v) at the end thereof as follows:

“Retention Bonus. On May 22, 2019, the Board shall approve, or shall have
approved, for the Executive, a cash bonus in the amount of Two Million One
Hundred Forty Thousand Dollars ($2,140,000) (“Retention Bonus”). Except as
otherwise provided by this Agreement, the Retention Bonus will vest and be paid
to the Executive on (i) May 28, 2021, provided the Executive continues service
with the Company through such date, or (ii) the date the Executive is terminated
Without Cause, if earlier.”
7.
Paragraph 4 of the Employment Agreement is hereby amended by adding new
subsection (w) at the end thereof as follows:

“Restricted Stock Award - 2020. On or about March 11, 2020, the Board shall
grant, or shall have granted, to Executive a restricted stock award for that
number of shares determined by dividing Two Million One Hundred Forty Thousand
Dollars ($2,140,000) by the closing market price of a share of the Company’s
stock on the date of such grant as reported on the NASDAQ (the “2020 Grant”).
Except as otherwise provided by this Agreement, the 2020 Grant will vest on (i)
May 28, 2021, provided the Executive continues service with the Company through
such date, or (ii) the date the Executive is terminated Without Cause, if
earlier. The terms and conditions of this restricted stock award will be set
forth in the Notice of Grant of Award, the Restricted Stock Agreement, and the
2017 Equity Incentive Plan.”
8.
Paragraph 4 of the Employment Agreement is hereby amended by adding new
subsection (x) at the end thereof as follows:

“Performance Share Award - 2021. The Executive shall be eligible to receive a
Performance Share Award for the fiscal year beginning in 2021 (“2021 PS Grant”)
consistent with the existing practice of the Company. The terms and conditions
of the 2021 PS Grant shall be set forth in the Notice of Grant of Performance
Shares, the Performance Share Agreement and the 2017 Equity Incentive Plan or
successor plan (the “PS Documents”). Notwithstanding anything in this Agreement
or PS Documents to the contrary, unvested Common Shares attributable to the 2021
PS Grant shall become Vested Common Shares on (i) the Performance Share Vesting
Date if the Executive remains employed by the Company through May 28, 2021, or
(ii) the date Executive is terminated Without Cause, in each case determined as
if the Executive remained employed with the Company through the Performance
Share Vesting Date. Capitalized terms in this paragraph 4(x) shall have the
meanings assigned to such terms in the PS Documents.”

Except for the amendment as set forth above, the Employment Agreement and all of
its terms remain in force and in effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first written above.


ROSS STORES, INC.
 
EXECUTIVE
 
 
 
/s/George P. Orban
 
/s/Michael Balmuth
George P. Orban
 
Michael Balmuth
Chairman of the Compensation Committee
 
 
 
 
 
Date: July 13, 2019
 
Date: July 12, 2019



 
2